DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504).

Regarding claim 1, Kim discloses an imaging lens assembly (Figure 1), comprising: a plurality of lens elements (L, plurality of lenses), wherein at least one of the lens elements is a plastic lens element (at least [0024] teaches L, lenses, may be plastic); a metal spacing structure (20, spacer, between L3, third lens, and L4, fourth lens, and 30, spacer; [0029] teaches 20, spacer, may be made of a metal) for maintaining the plastic lens element in a space between two sides thereof and two of the lens elements adjacent thereto, respectively (20, spacer, maintains space between L3, third lens, and L4, fourth lens; 30, spacer, maintains space between L4, fourth lens, and L5, fifth lens), and the metal spacing structure comprising, in order from an object side (top side of Figure 1) to an image side (bottom side of Figure 1): a first spacing ring (20, spacer) having a first through hole (through hole of 20, spacer); and a second spacing ring (30, spacer) having a second through hole (through hole of 30, spacer), wherein the second through hole is larger than the first through hole (Figure 1 depicts the through hole of 30, spacer, to be larger than the through hole of 20, spacer; [0031]), and at least one of the first spacing ring and the second spacing ring is made of metal material ([0029] teaches 20, spacer, may be made of a metal); and at least one blocking sheet (20, spacer, between L2, second lens, and L3, third lens) disposed between two of the lens elements (Figure 1), wherein all of the at least one blocking sheet is not disposed between the first spacing ring and the second spacing ring of the metal spacing structure (Figure 1).

However, at least [0028, 0051] teach the thicknesses of the spacers are a result effective variable, as the thickness of the spacers may be varied according to the required resolution of the lenses.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to provide wherein a thickness of the first spacing ring is t1, a distance between the first spacing ring and the second spacing ring is d, and the following condition is satisfied: 0.1<t1/d<2.0. Doing so would ensure proper resolution of the lenses to be observed, thereby improving image quality.

Regarding claim 2, the modified Kim discloses the imaging lens assembly of claim 1, wherein the first spacing ring is made of metal material and an appearance of the first spacing ring is black (at least [0029, 0033]).

Regarding claim 3, the modified Kim discloses the imaging lens assembly of claim 2, wherein a cross section of an inner annular surface of the first spacing ring is a V-shaped groove which is tapered in a direction from a position close to the first through hole to a position away from the first through hole (Figure 5A).

Regarding claim 4, the modified Kim discloses the imaging lens assembly of claim 2, but fails to teach wherein a thickness of the second spacing ring is t2, the 
However, at least [0028, 0051] teach the thicknesses of the spacers are a result effective variable. The thickness of the spacers may be varied according to the required resolution of the lenses.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to provide wherein a thickness of the second spacing ring is t2, the distance between the first spacing ring and the second spacing ring is d, and the following condition is satisfied: 0.5<t2/d<2.0. Doing so would ensure proper resolution of the lenses to be observed, thereby improving image quality.

Regarding claim 7, the modified Kim discloses the imaging lens assembly of claim 2, but fails to teach wherein the thickness of the first spacing ring is t1, the distance between the first spacing ring and the second spacing ring is d, and the following condition is satisfied: 0.1<t1/d<1.3.
However, at least [0028, 0051] teach the thicknesses of the spacers are a result effective variable. The thickness of the spacers may be varied according to the required resolution of the lenses.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to provide wherein the thickness of the first spacing ring is t1, the distance between the first spacing ring and the second 

Regarding claim 15, the modified Kim discloses a camera module, comprising: the imaging lens assembly of claim 1 (at least [0054]).

Regarding claim 16, the modified Kim discloses an electronic device (at least [0054]), comprising: the camera module of claim 15 (at least [0054]); and an image sensor disposed on an image surface of the imaging lens assembly of the camera module (at least [0030, 0054]).

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504) as applied to claim 4 above, and further in view of Lai et al. (2013/0033751).

Regarding claim 5, the modified Kim discloses the imaging lens assembly of claim 4, but fails to teach wherein an outer diameter of the first spacing ring, an outer diameter of the plastic lens element and an outer diameter of the second spacing ring are different, and the outer diameter of the second spacing ring is larger than the outer diameter of the first spacing ring and the outer diameter of the plastic lens element, the outer diameter of the plastic lens element is larger than the outer diameter of the first spacing ring. The modified Kim and Lai are related because both teach an imaging lens assembly.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the teachings of Lai and provide wherein an outer diameter of the first spacing ring, an outer diameter of the plastic lens element and an outer diameter of the second spacing ring are different, and the outer diameter of the second spacing ring is larger than the outer diameter of the first spacing ring and the outer diameter of the plastic lens element, the outer diameter of the plastic lens element is larger than the outer diameter of the first spacing ring. Doing so would allow for a more secure fitting of the components while reducing unwanted stray light.

Regarding claim 6, the modified Kim discloses the imaging lens assembly of claim 5, wherein the at least one blocking sheet is disposed on an object side of the first spacing ring and is not directly contacted with the first spacing ring (Figure 1 depicts 20, .

Claims 8, 11,  and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504) as applied to claims 1 and 7 above, and further in view of Yang (2016/0161702).

Regarding claim 8, the modified Kim discloses the imaging lens assembly of claim 7, but fails to teach wherein the second spacing ring comprises a metal material portion, the metal material portion surrounds the second through hole, and the metal material portion of the second spacing ring is directly contacted with the plastic lens element for maintaining the space between one of the two sides of the plastic lens element and one of the two lens elements adjacent to the side which is an image side of the plastic lens element. The modified Kim and Yang are related because both teach an imaging lens assembly.
Yang discloses an imaging lens wherein the second spacing ring comprises a metal material portion (Figure 1, 40, spacer; [0029]), the metal material portion surrounds the second through hole (Figure 1, through hole of 40, spacer, is surrounded by 40, spacer), and the metal material portion of the second spacing ring is directly contacted with the plastic lens element for maintaining the space between one of the two sides of the plastic lens element and one of the two lens elements adjacent to the side which is an image side of the plastic lens element (Figure 1 depicts 40, spacer, 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the teachings of Yang and provide wherein the second spacing ring comprises a metal material portion, the metal material portion surrounds the second through hole, and the metal material portion of the second spacing ring is directly contacted with the plastic lens element for maintaining the space between one of the two sides of the plastic lens element and one of the two lens elements adjacent to the side which is an image side of the plastic lens element. Doing so would allow for maintaining space between the lenses at a predetermined interval, while reducing production costs.

Regarding claim 11, the modified Kim discloses the imaging lens assembly of claim 1, wherein the first spacing ring is made of metal material and appearance of the first spacing ring is black (at least [0029, 0033]).
The modified Kim fails to teach wherein the second spacing ring is made of metal material and appearance of the second spacing ring is black. The modified Kim and Yang are related because both teach an imaging lens assembly.
Yang discloses an imaging lens assembly wherein the second spacing ring is made of metal material and appearance of the second spacing ring is black (Figure 1, 40, spacer; [0029]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the teachings of Yang and 

Regarding claim 12, the modified Kim discloses the imaging lens assembly of claim 11, wherein a cross section of the inner annular surface of the second spacing ring is a V-shaped groove which is tapered in a direction from a position close to the second through hole to a position away from the second through hole (Figure 1).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2016/0349504) in view of Yang (2016/0161702), as applied to claim 12 above, and further in view of Lee (2008/0084619).

Regarding claim 13, the modified Kim discloses the imaging lens assembly of claim 12, but fails to teach wherein a minimum inner diameter of the second through hole is larger than an outer diameter of one of the lens elements closest to the object side of the imaging lens assembly. The modified Kim and Lee are related because each teach an imaging lens assembly
Lee discloses an imaging lens assembly wherein a minimum inner diameter of the second through hole is larger than an outer diameter of one of the lens elements closest to the object side of the imaging lens assembly (Figure 4 depicts image side (bottom) 115, spacer, to have a minimum inner diameter that is larger than the object side lens nearest to 123, exposing hole).


Regarding claim 14, the modified Kim discloses the imaging lens assembly of claim 12, but fails to teach wherein a minimum inner diameter of the second through hole is larger than each of outer diameters of the lens elements on an object side of the first spacing ring. The modified Kim and Lee are related because each teach an imaging lens assembly
Lee discloses an imaging lens assembly wherein a minimum inner diameter of the second through hole is larger than each of outer diameters of the lens elements on an object side of the first spacing ring (Figure 4 depicts image side (bottom) 115, spacer, to have a minimum inner diameter that is larger than the object side lens nearest to 123, exposing hole, which is considered to be the lens that is on an object side of the object side (top) 115, spacer).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Kim to incorporate the teachings of Lee and provide wherein a minimum inner diameter of the second through hole is larger than each of outer diameters of the lens elements on an object side of the first spacing ring. Doing so .

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach the limitations of claim 9, along with the structural limitations of the interleaving claims from which it depends, in a manner that would be appropriate under 35 U.S.C. 102 or 103. Claim 10 is dependent on claim 9, and is therefore objected to for at least the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872